UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1270



WOODROW W.    WILLIAMS,   JR.;    GERALDINE    J.
WILLIAMS,

                                              Plaintiffs - Appellants,

          versus


U.S. DEPARTMENT OF HOUSING & URBAN DEVELOP-
MENT, Andrew Cuomo, Secretary; FEDERAL AVIA-
TION ADMINISTRATION, Linda H. Daschale, Admin-
istrator for Federal Aviation Administration,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-961-WMN)


Submitted:   September 30, 1998           Decided:   October 19, 1998


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Woodrow W. Williams, Jr., Geraldine J. Williams, Appellants Pro Se.
Earle Bronson Wilson, OFFICE OF THE UNITED STATES ATTORNEY, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Woodrow W. Williams, Jr., and Geraldine J. Williams appeal

from the district court’s orders (1) denying relief on their com-

plaint in which they sought compensatory and punitive damages and

the return of money garnished from Mr. Williams’ federal salary and

retirement pay, and (2) denying their motion for reconsideration.

We have reviewed the record and the district court’s opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Williams v. United States Dep’t of Housing

& Urban Dev., No. CA-97-961-WMN (D. Md. Nov. 25, 1997; Jan. 28,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2